                  EXHIBIT D




Case 5:19-cv-00475-BO Document 60-5 Filed 02/26/21 Page 1 of 2
                                                                                                Suite 1400, 4208 Six Forks Road
                                                                                                             Raleigh, NC 27609
                                                                                                 t 919 420 1700 f 919 420 1800


                                                                                                     Joseph S. Dowdy, Partner
                                                                                                      direct dial 919 420 1718
December 17, 2020                                                                                      direct fax 919 510 6120
                                                                                               JDowdy@kilpatricktownsend.com



 Terence S. Reynolds                                       treynolds@shumaker.com
 Lucas D. Garber                                           lgarber@shumaker.com
 Shumaker Loop & Kendrick LLP
 101 South Tyron Street, Suite 2200
 Charlotte, NC 28280

 Christopher LaVigne                                       christopher.lavigne@withersworldwide.com
 Joe Gallo                                                 joseph.gallo@withersworldwide.com
 Withers Bergman LLP
 430 Park Ave., 10th Floor
 New York, NY 10022

       Re:       WILLIAMS V. AT&T MOBILITY, LLC; CASE NUMBER: 5:19-CV-00475-BO

Dear Counsel:

       Please find with this correspondence a link to Defendant’s production, with documents
labeled “ATT-WIL-02322 – ATT-WIL-02933.” The password for the zip file will be sent via
email separately.

        Please note that some of the documents are subject to confidentiality protection under the
protective order governing confidentiality in this case.

       Please do not hesitate to contact us with questions.

                                                 Warm regards,




                                                 Joseph S. Dowdy

Enclosures

cc:    Michael Breslin, Esq.
       Adam Wiley, Esq.




      ANCHORAGE ATLANTA AUGUSTA BEIJING CHARLOTTE DALLAS DENVER HOUSTON LOS ANGELES NEW YORK RALEIGH SAN DIEGO

          Case 5:19-cv-00475-BO Document 60-5 Filed 02/26/21 Page 2 of 2
         SAN FRANCISCO SEATTLE SHANGHAI SILICON VALLEY STOCKHOLM TOKYO WALNUT CREEK WASHINGTON WINSTON-SALEM
